Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  155019                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  KIMBERLY DENNEY, Personal Representative                                                               Kurtis T. Wilder,
  of the Estate of MATTHEW MICHAEL                                                                                   Justices
  DENNEY,
                 Plaintiff-Appellee,
  v                                                                SC: 155019
                                                                   COA: 328135
                                                                   Kent CC: 14-009556-NI
  KENT COUNTY ROAD COMMISSION,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 15, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2017
           t0517
                                                                              Clerk